Per Curiam,
There is not a particle of merit in the claim of the plaintiff in this case. The relations between himself and the defendant were carefully prescribed in the written and sealed agreement made between them on March 2, 1895, and in that agreement it was most positively provided that nothing therein contained should “ be construed to vest in Ivery any interest, right, claim or demand in the clay lease or operation whatsoever, the relation between the said M. W. Phillips and the said J. W. Ivery being merely that of employer and employee.” It is not pretended that any interest in the lease or clay was given to Ivery by anything contained in the contract and the claim to a one-fifth interest as 'now set up is founded upon the plaintiff’s own testimony as to a parol understanding previously had. But as this was necessarily, merged in the subsequent written contract it cannot be permitted to be established by any parol testimony on this record. The character of the verbal testimony is such that no court could possibly allow it to alter or change the written contract in any respect. The testimony of Ivery is not only flatly and positively contradicted by Phillips but also by other disinterested witnesses. Moreover Ivery subsequently gave the defendant a receipt in full of all demands, and that fact also is fatally inconsistent with his claim.
Judgment affirmed.